Citation Nr: 1234437	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.W.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to August 1991, from February 2003 to September 2003, and from September 2007 to January 2008.  

This appeal initially came before the Board of Veterans' Appeals  (Board) on appeal from a June 1998 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2003 supplemental statement of the case (SSOC) the RO denied claims of entitlement to service connection for a brain tumor, to include a pineal gland tumor, and a chronic skin disorder to include shingles.  The December 2003 SSOC expanded the issues on appeal to include the issue of service connection for an immune system disorder, manifested by symptoms of malaise, night sweats, lymphadenopathy and recurrent shingles.  In July 2005, and April 2006, the Board remanded the claim.  In May 2009, the Board denied the claim.  

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's May 2009 decision.  In January 2012, the Court issued an Order vacating the May 2009 Board decision.  In March 2012, the Board remanded the claim for additional development.  

In January 2006, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  The Veteran had previously testified at a personal hearing before the RO. 



FINDINGS OF FACT

1.  The Veteran did not have service in the Southwest Asia Theater of Operations during the Persian Gulf War during her first or second periods of active duty. 
 
2.  The Veteran does not have a chronic immune system disorder that was caused by her first period of active duty.

3.  A chronic immune system disorder clearly and unmistakably preexisted the Veteran's second and third periods of active duty.

4.  The Veteran's chronic immune system disorder was not aggravated by her second or third periods of active duty service.  


CONCLUSION OF LAW

A chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran contends that a chronic immune system disorder was incurred or aggravated during a period of active service.  In particular, she asserts that she had symptoms of an undefined connective tissue disease during, and shortly after, her first period of active duty, or, in the alternative, that her preexisting chronic immune system disorder was aggravated by her second period of active duty.  She has asserted that her disability manifested over many years, with symptoms that included frequent headaches, until it was finally diagnosed in 1997.  She has argued that she has a chronic immune system disorder as the result of multiple vaccinations that she received prior to deployment for her first period of active service.  She has also argued that she has a chronic immune system disorder due to in-service exposure to chemicals during the 1991 period of service, from treating servicemen who had served in Southwest Asia while she was stationed at a hospital in Germany.  

As an initial matter, the Board notes that service connection is in effect for disabilities that include shingles.  Therefore, the term "chronic immune system disorder" is not intended to include shingles.  See 38 C.F.R. § 4.14 (2011).  The Board further notes that service connection is in effect for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, and a left knee disability (two separate ratings of 10 percent).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2011). 

The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The Veteran's service reports show that while the Veteran had active service during the Persian Gulf War, she did not have service in the Southwest Asia Theater of Operations during her first period of active duty.  She had overseas service during this time, in Germany.  During her second period of active duty, she served in Afghanistan between June and August of 2003.  During her third period of active duty, she served in Iraq from September 2007 to January 2008.  Accordingly, the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for consideration for her first and second periods of active duty.   With regard to her third period of active duty, she is shown to have served in Southwest Asia, and as such, she is considered a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However , there is no competent evidence to show that the Veteran has any of the claimed symptoms due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The medical evidence shows that the Veteran has been diagnosed with connective tissue disease, which has been characterized as SLE/lupus, undifferentiated connective tissue disease, mixed connective tissue disease, and connective tissue disease.  The Veteran therefore is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the very essence of an undiagnosed illness is that there is no diagnosis).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including lupus erythmatosus, systemic, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Systemic lupus erythematosus is "a systemic disease of unknown cause and unpredictable course that is characterized especially by fever, skin rash, and arthritis, often by acute hemolytic anemia, by small hemorrhages in the skin and mucous membranes, by inflammation of the pericardium, and in serious cases by involvement of the kidneys and central nervous system."  Santiago v. Brown, 5 Vet. App. 288, 289 (1993).  
 
The Veteran's service treatment reports for her first period of active duty include an entrance examination report, dated in November 1989, which shows that her entire clinical evaluation was normal, except for a finding of a small scar.  In an accompanying "report of medical history," the Veteran denied having a history of any relevant symptoms; no disorders were noted.  In May 1991, the Veteran underwent left knee surgery for a torn ligament.  The Veteran's separation examination report, dated in July 1991, shows that no relevant disorders or symptoms were noted.  An accompanying "report of medical history," shows that she denied having symptoms that included swollen joints, frequent or severe headaches, ear trouble, severe tooth or gum trouble, skin diseases, pain or pressure in chest, "arthritis, rheumatism, or bursitis," and frequent trouble sleeping, and that she indicated that she had had an adverse reaction to serum, drug or medicine.  She stated, "I am in good health except left knee pain & swelling."

The medical evidence dated between the first and second periods of active duty includes VA and non-VA reports, as well as service treatment reports associated with reserve duty.  

The VA evidence shows that the Veteran received treatment for complaints of left ear symptoms as early as January 1992, with subsequent treatment for a variety of disorders and symptoms that included shingles, chest pain, and headaches.  A November 1994 Persian Gulf Protocol examination report shows that the Veteran's only complaint was frequent ear infections.  The report contains diagnoses of a left knee disorder, and a history of otitis media.  A follow-up November 1994 letter informed the Veteran that her frequent ear infections were most likely due to a local problem.  An October 1996 private report notes complaints of a headache, and that she "has no major medical problem."  Private treatment reports, to include reports from Dr. F.M.G, include a March 1999 report noting "some sort of connective tissue disease."  Private reports dated through December 2000 contain notations of probable lupus, and connective tissue disease, characterized at times as "possible," and "undefined."  An October 2000 private report notes undefined mixed connective tissue disease (MCTD), with use of Plaquenil.  Statements from Dr. F.M.G., dated in August 1999, and Dr. E.T., dated in February 2000, note the presence of fevers, night sweats, severe fatigue and joint/muscle pain, and recurrent episodes of shingles and zoster, with a positive ANA and severe anemia.  

A lay statement from B.D.F., dated in September 1997, shows that the author identifies himself as an Army captain, and asserts that he has known and worked with the Veteran for about eight to nine years.  He indicates that she had a lot of energy prior to her period of service, and noticeably less energy thereafter, beginning in about December 1991 or January 1992 (i.e., after separation from active duty), and that she complained of colds, and flu.

A lay statement from M.W., received in May 1998, shows that the author asserts that she has known the Veteran for 14 years, that she was in excellent health prior to her first period of active duty service, and that she had symptoms such as headaches and earaches upon separation from service.  In January 2006, M.W. testified on behalf of the Veteran, stating that the Veteran complained of night sweats, joint pain, tooth pain, and head pain during her first period of active duty.

A lay statement from J.E., dated in March 1999, shows that the author indicated that she served with the Veteran during her first period of service, and that she had chills, fevers, and night sweats.  

In March 2011, the Board received an independent medical opinion from C.K.K., M.D., Professor of Medicine, Epidemiology and Clinical and Translational Research, Division of Rheumatology of Clinical Immunology, University of Pittsburg School of Medicine.  Dr. C.K.K. stated that the Veteran's diagnoses of connective tissue disease have been based on the presence of a positive ANA at a titer of 1:160 which is of borderline significance, and there is no other laboratory evidence of immune dysfunction.  Dr. C.K.K. summarized the Veteran's symptoms, and concluded that there was less than a 50 percent probability that her reported pericarditis, myocarditis, recurrent shingles, neuropathy of the feet, lymphadenopathy, night sweats, fatigue, malaise, joint pain, intestinal pain, diarrhea, or chest pain are related to an underlying connective tissue disease.  

Subsequent to the Board's request, in June 2011, Dr. C.K.K. submitted a supplemental opinion.  He reiterated that other than a low titer ANA of questionable significance, the only substantiated findings are night sweats, fatigue, and malaise which are non-specific and can be considered as manifestations of a connective tissue disease only if the diagnosis is supported by other more specific manifestations and specific abnormal laboratory tests.  He concluded that there is a less than 50 percent degree of probability that the Veteran's reported pericarditis, myocarditis, recurrent shingles, neuropathy of the feet, lymphadenopathy, night sweats, fatigue, malaise, joint pain, intestinal pain, diarrhea, and chest pain are related to an underlying connective tissue disease, now or in the past.  He concluded, "With only a low titer ANA, I do not think it can be certain to say that this is an autoimmune disorder."  

With regard to Dr. F.M.G's reports (indicating the presence of connective tissue disease), Dr. C.K.K. stated that his opinion is not substantiated by detailed work-up.  The diagnosis of connective tissue disease has been based on the presence of a positive ANA titer of 1:160 which is of borderline clinical significance, and there is no other laboratory evidence of immune dysfunction.  He noted that Dr. F.M.G.'s uncertainty of a diagnosed connective tissue disorder is underscored by his June 2006 referral of the Veteran to Dr. K.M.M. regarding her rheumatic complaints.  Dr. K.M.M. was noted to state that besides the Veteran's low titer ANA, her extensive laboratory testing was negative or normal.  Dr. C.K.K. stated that Dr. E.T. had summarized Dr. F.M.G.'s findings and opinions without adding any findings based on laboratory or other work-up.  Although Dr. E.T. noted flares since 2003 that were more severe than she would have expected for an undefined connective tissue disease, she did not provide specific manifestations of those flares, nor did she provide objective evidence to document these manifestations were related to an "undefined connective tissue disease."  Dr. C.K.K. stated that if the Veteran had undifferentiated connective tissue disease or an unspecified connective tissue disorder dating back to 1998, 2000, or 2003, other more specific manifestations of a definitive connective tissue disease, this should be evident by now, either through laboratory testing or other objective work-up such as radiologic imaging.  He could not find objective documentation to substantiate manifestations of pleurisy, pericarditis, myocarditis, neuropathy, lymphadenopathy, or abnormal laboratory tests except a low titer ANA of questionable significance.  Dr. C.K.K. stated, in summary, that a review of the available evidence does not support the opinions of Dr. F.M.G. or Dr. E.T. regarding the presence of a diagnosis of an unspecified (undefined) connective tissue disorder.  He stated that there is little documentation in the medical literature to support such a rheumatologic diagnosis that exists for over 10 years without evolution to a more defined condition.  (both of Dr. C.K.K.'s opinions are discussed in further detail, infra).

In an opinion, dated in September 2011, Dr. P.S., M.D., stated the following: he disagreed with Dr. C.K.K.'s opinion.  Undifferentiated tissue connective disease (UCDT) can affect many different parts of the body and often has many symptoms.  Many studies show this disease can remain undifferentiated and may not progress to be classified as a known connective tissue disease.  The Veteran had at least one documented ANA of 1:1280 and an ANA of 1:160 on multiple occasions.  Dr. P.S. agreed with Dr. C.K.K. that the Veteran's symptoms don't satisfy the diagnostic criteria for any specific connective tissue disease, but asserted that it is for exactly this reason that many experts have coined the possibility of a new diagnosis of undifferentiated connective tissue disease.  The Veteran's history of use of immunosuppressive medication may have prevented the progression of her condition to a well-defined connective tissue disease, and the fact that these medications had some positive effect suggests that she has an undifferentiated connective tissue disease.  The Veteran's condition can be classified as an undifferentiated connective tissue disease.  He cited to the lay testimony, and concluded that this condition at least as likely as not had its onset during service.  

A VA examination report, dated in March 2012, shows that the examiner, a physician, indicated that the Veteran's claims file had been reviewed.  The examiner concluded, "I opine there was no objective nor subjective evidence documented for any sort of chronic immune disorder or an undefined connective tissue disorder prior to or during 1991 and therefore her disorder is not etiologically related to the Veteran's active service from Jan[uary] 1991 to Aug[ust] 1991.  The diagnosis was made in 1998."

A.  First Period of Active Duty

The Board finds that service connection based on the Veteran's first period of active duty is not warranted.  The service treatment records do not show treatment for, or a diagnosis of, a chronic immune system disorder.  The Veteran's July 1991 separation examination report does not note any relevant disorders or symptoms.  An accompanying "report of medical history," shows that she denied having symptoms that included swollen joints, frequent or severe headaches, ear trouble, sever tooth or gum trouble, skin diseases, pain or pressure in chest, "arthritis, rheumatism, or bursitis," and frequent trouble sleeping.  She stated, "I am in good health except left knee pain & swelling."  As for the post-service medical evidence, it shows that the earliest finding of a chronic immune system disorder is dated no earlier than 1998.  This is over six years after separation from service.  In addition, the opinion in the March 2012 VA examination report is probative evidence against the claim.  The examiner indicated that her opinion was based on a review of the claims file, and it is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. C.K.K.'s opinions were also based on a review of the Veteran's claims file, and they weigh against the claim, albeit on a different basis.  In this regard, while the Board ultimately concludes that connective tissue disease is demonstrated between the Veteran's first and second periods of active duty, Dr. C.K.K.'s opinion is both informative and probative on a number of medical issues pertaining to the establishment of a diagnosis of connective tissue disease.  Finally, there is no evidence to show that SLE was manifest to a compensable degree within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

In reaching this decision, the Board has considered statements from E.T., M.D., dated in March 1999, February 2000, and May 2010, and an August 1999 letter from F.M.G, M.D.  Dr. E.T. states that she has been treating the Veteran since November 1998.  She related the Veteran's recurrent shingles, fever and night sweats to "an immune system abnormality," and to "chemical exposure at Desert Storm or to working with chemically contaminated patients during her service.  In her second letter, she asserted that it is "possible" that the Veteran's immunizations "could be related" to her autoimmune disorder, that she had no significant medical problems "before her exposure to Desert Storm," and that she believes that the Veteran's symptoms are related to "her service at Desert Storm."  In her third letter, she asserts that the Veteran had an onset of symptoms at some point after her vaccinations for her first period of active duty, and that she has a connective tissue disease due to "an unknown etiology, which could include her vaccines prior to going to Desert Storm," or, in the alternative, due to the stress of her deployment.  Dr. F.M.G. states that the Veteran's attacks of "shingles fevers, night sweats, severe fatigue and joint/muscle pain are "related to chemical exposure received caring for chemically contaminated patients during Desert Storm."  

However, the Veteran's overseas service during her first period of service was in Germany, not in Southwest Asia, and the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for consideration during her first period of active duty.  The Veteran was not determined to have an immune system disorder until 1998, which is over six years after separation from service.  These opinions are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable history.  Dr. E.T.'s opinions are, in parts, equivocal in their terms, and two of them are at least 12 years old.  In contrast, the March 2012 opinion is based on a full review of the claims file, and a full review of the evidence of record, to include the medical evidence dated well after 2000.  It is accompanied by a persuasive explanation, and the Board finds that the March 2012 VA opinion is more probative on this issue.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Prejean; Nieves-Rodriguez.  In addition Dr. C.K.K. discounted these opinions in considerable detail, noting inter alia that there was no objective documentation to substantiate manifestations of pleurisy, pericarditis, myocarditis, neuropathy, lymphadenopathy, or abnormal laboratory tests except a low titer ANA of questionable significance.  Finally, to the extent that any of these opinions can be read to assert that the Veteran had frequent or severe headaches, ear trouble, swollen or painful joints, skin diseases, or chest pain, during active duty, this would be an inaccurate medical history, as she specifically denied these symptoms upon separation from service in July 1991, and she did not report any other relevant symptoms at that time.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

With regard to the opinion of Dr. P.S., this opinion is asserted to have been based on a review of the Veteran's claims file.  This opinion is based on the proposition that the Veteran had inservice symptoms of connective tissue disease, based on the lay testimony.  However, the Veteran's service treatment reports have been discussed.  His cited studies indicate they are based on no more than a five-year follow-up.  Dr. C.K.K. noted that the symptoms that are alleged to have begun during service, such as night sweats, fatigue, and malaise, "are nonspecific and may be seen in a variety of conditions, not just connective tissue disease."  In addition, Dr. P.S.'s opinion does not remedy any of the deficiencies pointed out by Dr. C.K.K., nor does it provide a basis to discount the March 2012 VA opinion.  In this regard, it does not cite to objective documentation to substantiate manifestations of pleurisy, pericarditis, myocarditis, neuropathy, lymphadenopathy, or abnormal laboratory tests, other than a low titer ANA, which has been characterized as of questionable/ uncertain significance.  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.  Id.

B.  Second Period of Active Duty

The Veteran's service treatment reports from her second period of active duty include an entrance examination report, dated March 5, 2003, which shows that the Veteran's clinical examination was entirely normal.  The Veteran was noted to have MCTD.  The accompanying "report of medical history" notes mixed connective tissue disease "most similar to lupus - pleurisy, periocarditis, low WBC (white blood cell count), neuropathy in feet."  An April 2003 report shows treatment for complaints of dizziness chest ache, and headache.  The assessment was possible lupus flare, "viral/inner ear."  A May 2003 report shows treatment for complaints of chest pain, and a history of SLE (systemic lupus erythematosus), and pleurisy.  The assessment was skeletal chest pain.  A May 2003 pre-deployment health assessment shows that the Veteran indicated that her health was very good.  A July 2003 report notes complaints of fatigue, peripheral neuropathies, "tight chest," and mild dyspnea.  The assessment was increased neuropathies, chest discomfort related to lupus.  A July 2003 pre-deployment health assessment shows that the Veteran indicated that her health was good.  The report indicates no referral was warranted, and that she was deployable.  A September 2003 "report of medical assessment," shows that the Veteran indicated that her overall health was worse when compared to her last assessment.  She indicated that she had had an exacerbation of her MCTD, and was given prednisone, and that she had a sinus infection, and been given antibiotics.  A private treatment report, dated September 9, 2003 (during the Veteran's second period of active duty), notes complaints of a recrudescence of connective tissue disease symptoms.  Her major complaints were noted to be belly pain and diarrhea.  She also complained that her feet were "tingly."  She denied symptoms that included chronic fever, chills, nausea, vomiting, coughing, shortness of breath, visual symptoms, urinary symptoms, skin rash, night sweats, poor appetite, dysphagia, and headache.

As for the post-second-period of active duty medical evidence, it consists of VA and non-VA reports, dated between December 2003 and prior to September 2007.  Private treatment reports dated on December 8, 2003 note a brief hospitalization for noncardiac chest pain and systolic murmur with mitral regurgitation.  The Veteran reported a history of intermittent chest pain.  She was noted to have a history that included rheumatic fever as a child, shingles, recurrent fevers, status post pineal tumor resection in 1997, chronic foot pain and tingling, and connective tissue disease.  She reported having occasional bouts with diarrhea and abdominal pain.  She denied having symptoms that included fevers, chills, excessive fatigue, appetite, weight or vision changes, muscle or joint aches or pains, skin lesions, or rashes.  She was noted to be running about 25 miles per week, and to occasionally bike and swim.  The physician stated that the etiology was uncertain, but that it could be reflux disease, esophageal spasm, or a manifestation of connective tissue disease.  A December 15, 2003 report notes a complaint of chest pain on exertion, and some sweating which she attributed to her connective tissue disease.  On examination, a review of symptoms was negative.  

Thereafter, private treatment reports show that she was treated for a number of complaints pertaining to her connective tissue disease, to include chest pain, and dyspnea.  She was also treated for shingles with steroids.  Cardiac testing was noted to be normal.  A January 2006 report notes that she was doing much better on Mycophenolate, and that she denied symptoms that included fever, chills, chest pain, skin rashes or night sweats.  An April 2006 report notes complaints of dry eyes, with no headache, dizziness, or visual changes.  She reported that she was otherwise in good health with a good energy level, and no neurological deficits, and that she had no constitutional symptoms of fever, chills, nausea, vomiting, tingling, or numbness or weakness in her extremities.  Her connective tissue disease was noted to be well-controlled with medical management.  A March 2007 report notes complaints of drenching night sweats several times a year.  An April 2007 letter from one private physician to another notes that the Veteran had not had a headache since November 2007, which at that time had lasted 45 minutes, after which her symptoms had resolved.  A June 2007 report shows that the Veteran denied having symptoms that included skin rash, night sweats, visual symptoms, dysphagia, or numbness in her hands or feet.  She stated she was doing better and was running a little bit more.  She requested to return to work full-time.  

A VA examination report, dated in February 2005, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report notes that the Veteran contended that her preexisting connective tissue disorder had been aggravated by her service, due to stress of mobilization, a series of multiple vaccinations, and long hours of work.  The examiner summarized the Veteran's medical history, and performed an examination.  The diagnosis was mixed connective tissue disorder.  The examiner concluded that the cause of mixed connective tissue disease is unknown, and that many of the clinical manifestations are intermittent and will often respond to steroid bursts.  She stated that it is clear that the Veteran had a flare during her 2003 period of service, but that since the cause of the disease and the flares were unknown, and flares were part of the natural history of the disease, it would be pure speculation to say the most recent flare was caused by her active duty service.  The examiner stated that although it was possible that there was some relationship to the flare and her active duty service, it was her opinion that this does not meet the criteria of being as likely as not due to her military service.  

The Board notes that the opinion in the February 2005 VA examination report does not clearly address the applicable standards for the issue on appeal, and that current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2011); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, this opinion is afforded no probative value and it will not be further discussed.  

Service treatment reports associated with reserve duty include an August 2006 functional capacity certificate, which shows that the Veteran indicated that her connective tissue disease "sometimes" prevented her from deploying, walking six miles with field gear, or doing standard aerobic conditioning.  A March 2007 Summary of Retention Board proceedings shows that the Veteran was determined to not be prevented from performing the full range of tasks, and that she had "connective tissue disease similar to lupus," which is improving daily.  She stated that she was able to perform her duties in a CONUS (continental United States) filed environment, but that she was unsure of her ability to perform in a lengthy field environment.  She was noted to be limited to the 21/2 mile walk event in physical testing, but to be running 20 miles per week.  An August 2007 physical profile notes that the Veteran could meet the APFT requirement for sit-ups and push-ups, but not the two mile run, and that she could perform unlimited walking, and upper body weight training, but not unlimited running, biking, or swimming.  She could run, bike and swim at her own pace and distance.  It indicates that she was "healthy without any medical condition that prevents deployment."  

A VA examination report, dated in March 2012, shows that the examiner, a physician, indicated that the Veteran's claims file had been reviewed.  The examiner indicated that the Veteran had undifferentiated connective tissue disease, first diagnosed in 1998, with use of HCQ (hydroxycholorquine) and Sulfasalazine, a recurrence of symptoms in 2003, and chest pain that was different from previous pleurisy, and use mycophenalate (MMF) in 2005.  A full examination was performed.  The examiner concluded:

I opine that this Veteran began to have various symptoms (sinus infections, ear infections, skin outbreaks, temperatures of 99 degrees, night sweats, and a non-specific ANA titer of low grade 1:160) between Aug[ust] 1991 and her second active military service in 2003.  This is documented in records from Dr. G at UW Clinical Sciences Center.  With that said, there is no documented evidence that her symptoms worsened (became aggravated) during her active military service from Fe[bruary] 2003 to Sept[ember] 2003.  Her symptoms remained the same.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id. 

The Veteran's March 5, 2003 service examination report notes that the Veteran had MCTD.  Although this report is dated about eight days after her first day of her second period of active duty (i.e., February 24, 2003), it is reasonably contemporaneous with entrance into service, and the purpose of this examination was clearly to assess the Veteran's condition upon entrance into service.  The Board therefore finds that connective tissue disease was "noted" upon entrance to service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178  (2004).   

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

The Board finds that the evidence is insufficient to show that the Veteran's connective tissue disease underwent an increase in disability during service.
 As previously noted, service treatment reports and VA and non-VA medical reports show that the Veteran had been undergoing treatment for connective tissue disease since 1998.  Her medications included hydroxycholorquine and Sulfasalazine.  Although the Veteran was treated for a flare-up of symptoms during service, a preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Crowe; Hunt.  In this case, in May 2003, the Veteran was treated for complaints of chest pain, a history of SLE (systemic lupus erythematosus), and pleurisy.  The assessment was skeletal chest pain.  A May 2003 pre-deployment health assessment shows that the Veteran indicated that her health was very good.  In July 2003, she was treated for complaints of fatigue, peripheral neuropathies, "tight chest," and mild dyspnea.  A July 2003 pre-deployment health assessment shows that the Veteran indicated that her health was good.  The report indicates no referral was warranted, and that she was deployable.  She did not receive any further service treatment during her second period of active duty.  A private treatment report, dated September 9, 2003 (during the Veteran's second period of active duty), notes complaints of a recrudescence of connective tissue disease symptoms.  Her major complaints were noted to be belly pain and diarrhea.  She also complained that her feet were "tingly."  She denied symptoms that included chronic fever, chills, nausea, vomiting, coughing, shortness of breath, visual symptoms, urinary symptoms, skin rash, night sweats, poor appetite, dysphagia, and headache. 
The next relevant treatment is dated about three months later; a review of systems in December 2003 was negative.  Furthermore, the March 2012 VA examiner's opinion is considered to be highly probative evidence against the claim.  The examiner concluded that there is no documented evidence that her symptoms worsened/became aggravated during her second period of active duty, and that, "Her symptoms remained the same."  The VA examiner indicated that the opinion was based on a review of the Veteran's records, and she discussed the medical evidence of treatment prior to the second period of active duty.  Her opinion is accompanied by a rationalized explanation, and it is therefore considered highly probative evidence against the claim.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Nieves-Rodriguez; Prejean.  Given the foregoing, the Board finds that the Veteran's pre-existing connective tissue disease did not undergo an increase in disability during service.  As the disability underwent no increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Accordingly, service connection for a chronic immune disease is not warranted. 

In reaching this decision, the Board has considered a May 2010 opinion from Dr. E.T., who asserts that the Veteran's preexisting connective tissue disease was aggravated beyond its normal progression, with flares "more severe than I would expect from an undefined connective tissue disease, requiring hydroxychloroquine and multiple bursts of steroids, which at times could not be tapered in the usual fashion."  This opinion is not shown to have been based upon a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean.  The Veteran is shown to have been treated with hydroxychloroquine and steroids prior to her second period of active duty.  Although Dr. E.T. notes that the Veteran's symptoms underwent a "flare" during service, the relevant question is whether the underlying condition, as contrasted with symptoms, has worsened.  Crowe; Hunt.  In this case, Dr. E.T. does not cite to any inservice findings to support her opinion of aggravation, rather she discusses post-service treatment.  Finally, this opinion was of record at the time that the March 2012 VA examiner reviewed the Veteran's claims file, and the examiner concluded that the Veteran's connective tissue disease was not aggravated her condition beyond the natural progression expected for this disorder.  Accordingly, Dr. E.T.'s opinion is insufficiently probative to warrant a grant of the claim.  

C.  Third Period of Active Duty

The Veteran's service treatment reports from her third period of active duty include a report of medical history, dated September 24, 2007, which shows that the Veteran reported having symptoms that included numbness or tingling, pain or chest pressure, and "an adverse reaction to food, serum, meds, stings."  She denied symptoms that included shortness of breath, a painful shoulder, elbow or wrist, impaired use of arms, legs or feet, swollen or painful joints, dizziness or fainting spells, frequent or severe headache,  and skin disease.  She indicated that she was currently in good health.  She was noted to have a history of mixed connective disorder "similar to SLE - has all meds," "neuropathy feet lupus," resolved periocardiatis, and complications of lupus.  An associated pre-deployment health assessment report, dated the same day, shows that the Veteran indicated that she was in very good health.  Her medications were noted to include hydroxycholorquine and Sulfasalazine.  A medical assessment, dated in January 2008, shows that the Veteran indicated that her overall health was better when compared to her last assessment.  She denied a history of being seen or treated by a health care provider, or being admitted to a hospital, and she denied any injury or illness for which she had not sought medical care.  She denied having any conditions which currently limited her ability to work in her primary military specialty or require geographic or assignment limitations.  A January 2008 post-deployment health assessment shows that the Veteran indicated that her health had stayed the same or got better during her deployment.  She indicated having symptoms of numbness or tingling in hands or feet during her service, and currently.  She denied having symptoms that included fever, weakness, headaches, muscle aches, skin diseases or rashes.  She indicated that she had diarrhea during service, but not currently, and that her health was very good.  No referrals were indicated.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between January 2008 and 2012.  Private treatment reports show the following: on January 22, 2008 (i.e., one day after separation from service), the Veteran reported that she had stopped using CellCept prior to her deployment.  She stated that she was "actually feeling good," and running 20 to 25 miles per week.  On a review of systems, she did not have any problems with symptoms that included fevers, chills, chest pain, belly pain, nausea, diarrhea, shortness of breath, visual symptoms, headache, or numbness of hands and feet.  She was noted to be "fairly good," and "feeling fine at this time, being able to run."  Her laboratory results were noted to be normal.  Thereafter, the Veteran received a number of treatments for connective tissue disease.  A July 2008 report notes that she was doing fairly well, that she is running 25 miles a week, and that she is feeling fairly vigorous.  The report notes, "As far as disease progression, I really do not see anything."  An August 2008 report shows treatment for shingles.  In November 2008, she complained of symptoms that included dizziness, shingles, and joint pain.  Reports dated in 2009 note that she had no major complaints, and that she was running and swimming.  

A decision of the Social Security Administration (SSA), dated in August 2010, shows that the Veteran was determined to be disabled as of June 2009, with a primary diagnosis of anxiety disorders, and a secondary diagnosis of affective (mood) disorder.  Private medical reports, dated in 2009, were noted to show treatment for a mixed connective tissue disorder "similar to lupus."  Other alleged conditions included peripheral neuropathy, recurrent shingles, pleurisy, pericarditis, and short-term memory deficit.  

Service treatment reports associated with reserve duty include an October 2011 examination report which notes SLE.  An October 2011 medical board report notes lupus, and that the Veteran stated it was recently diagnosed.  A January 2012 medical board report shows that the Veteran was found to have PTSD.  She was also noted to have an undifferentiated connective tissue disorder with an August 1998 date of origin, and the report indicates that she failed to meet retention standards due to this disorder.  An April 2012 physical evaluation board shows that she was noted to have lupus, with symptoms beginning in 2003, evaluated as 60 percent disabling.  She was unable to satisfactorily perform her duties due to these conditions.  

The Veteran has submitted employment-related evidence which shows that the Veteran took a great deal of leave based on claims that it was necessary due to her connective tissue disease.  An August 2006 certification from Dr. F.M.G. essentially indicates that the Veteran required four months of leave due to connective tissue disease.  A June 2010 certification from Dr. E.T. indicates that the Veteran has connective tissue disease with an onset "before 1998," with a probable ongoing duration, that flares intermittently and prevents her from working when present.    

In December 2010, the Board requested an independent VA medical opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2011).  

In March 2011, the requested opinion was received from C.K.K., M.D., Professor of Medicine, Epidemiology and Clinical and Translational Research, Division of Rheumatology of Clinical Immunology, University of Pittsburgh School of Medicine.  In a 61/2-page opinion, Dr. C.K.K. provided an extensive review of the Veteran's history, to include her history of vaccinations and laboratory results.  He noted the following: the Veteran's only clinical evidence of connective tissue disease or immune dysfunction was a positive ANA, which on multiple occasions was of only borderline significance.  A positive ANA may be indicative of a connective tissue disorder, but all other serologic testing more specific for lupus/SLE or another connective tissue disorder has been negative on multiple occasions.  Existing epidemiological studies, on aggregate, do not show conclusively that solvents, either as a group of chemicals or individual chemicals, are causally associated with any connective tissue disease.  There was no evidence on echocardiogram to document the presence of pericarditis.  There was no evidence of myocarditis that was substantiated by objective findings such as elevated cardiac enzymes, abnormal electrocardiogram or abnormal echocardiogram.  Recurrent shingles may be due to an immune-compromised host such as an individual with a connective tissue disease, but laboratory testing has not documented active disease that would cause immune dysfunction due to a connective tissue disease that might result in recurrent shingles.  Objective evidence of peripheral neuropathy that might be related to connective tissue disease was not documented on EMG/NCV (electromyogram/nerve conduction velocity), symptoms alone have a relatively poor diagnostic accuracy in predicting the presence of polyneuropathy.  Based on multiple CT (computerized tomography) scans there was no objective evidence of lymphadenopathy that was clinically significant and associated with a connective tissue disease.  Night sweats, fatigue, and malaise are nonspecific and may be seen in a variety of conditions, not just connective tissue disease.  The Veteran's complaints of joint pain and findings of joint swelling are localized mainly to the left knee and are related to prior (inservice) trauma and subsequent osteoarthritis.  Her reported pattern of pain in other joints is consistent with osteoarthritis and not inflammatory arthritis that would be seen in a connective tissue disease.  Intestinal pain and diarrhea are nonspecific findings, which may be seen in connective tissue disease such as lupus.  In lupus, however, this is often accompanied by nausea and vomiting with manifestation of peritonitis.  A physical examination would show rebound tenderness, and a CT scan would show interperitoneal fluid.  There was no clinical workup to suggest this was definitely related to an underlying connective tissue disease.  Abdominal pain can have other causes, such as mesenteric vasculitis and infarction, or pancreatitis, however, these are not shown.  The pleurisy diagnosis in 1997 was not based on post-operative chest X-ray.  The examination at that time was negative and thought to be consistent with a low-grade fever and night sweats, and not pleuritic chest pain.  It was thought this was likely due to a viral illness.  The Veteran had multiple episodes of chest pain, at times felt to be pleuritic, at times, not.  Extensive workup on multiple occasions has been negative for significant pathology except for the post-operative chest X-ray that did note bilateral pleural effusions in August 1997.  Pleuritic chest pain can be a manifestation of connective tissue disease such as lupus, and is commonly seen in up to 50 percent of patients with lupus.  Most often, it is musculoskeletal in origin.  Thorough pulmonary and cardiac workup has not been able to document an etiology for her chest pain.  If she had pleuritis, that is, inflammation of the lining around her lungs due to connective tissue disease, evidence would have been expected from her multiple chest X-rays and CT scans.  There is no documented evidence of Raynaud's phenomenon, which is commonly seen in lupus and other connective tissue disorders.  The diagnosis of connective tissue disease has been based on the presence of a positive ANA at a titer of 1:160 which is of borderline significance, and there is no other laboratory evidence of immune dysfunction.  Dr. C.K.K. summarized the Veteran's symptoms, and concluded that there was less than a 50 percent probability that her reported pericarditis, myocarditis, recurrent shingles, neuropathy of the feet, lymphadenopathy, night sweats, fatigue, malaise, joint pain, intestinal pain, diarrhea, or chest pain are related to an underlying connective tissue disease.  The Veteran's toe, cellulitis, and tooth symptoms from 2005 may be due to immuno-compromise, either due to an underlying connective tissue disorder or at least as likely due to immunosuppressive medications she was taking.  Her difficulties concentrating and with memory are multi-factorial, probably related to PTSD, depression, or lupus cerebritis.  There is no evidence of abnormal serologies that are associated with neuropsychiatric symptoms in lupus, and no evidence of elevation of cerebrospinal fluid, which may be abnormal in patients with CNS (central nervous system) lupus.  In summary, it is unlikely that the difficulty concentrating and difficulty with memory are related to an underlying connective tissue disorder.  Dr. C.K.K.'s opinion is accompanied by multiple citations to medical treatises.  

In June 2011, the Board requested a supplemental opinion, as to whether it is at least as likely as not that the Veteran had a chronic immune system disorder at any time.  A discussion was requested of the reports from Dr. F.M.G., who had diagnosed an undefined connective tissue disease with a positive ANA, and of Dr. E.T.'s May 2010 opinion.  

In June 2011, Dr. C.K.K. submitted a supplemental opinion.  He reiterated that other than a low titer ANA of questionable significance, the only substantiated findings are night sweats, fatigue, and malaise which are non-specific and can be considered as manifestations of a connective tissue disease only if the diagnosis is supported by other more specific manifestations and specific abnormal laboratory tests.  He concluded that there is a less than 50 percent degree of probability that the Veteran's reported pericarditis, myocarditis, recurrent shingles, neuropathy of the feet, lymphadenopathy, night sweats, fatigue, malaise, joint pain, intestinal pain, diarrhea, and chest pain are related to an underlying connective tissue disease, now or in the past.  Dr. C.K.K. stated the following: with regard to Dr. F.M.G's reports, his opinion is not substantiated by detailed work-up.  The diagnosis of connective tissue disease has been based on the presence of a positive ANA titer of 1:160 which is of borderline clinical significance, and there is no other laboratory evidence of immune dysfunction.  Dr. F.M.G.'s uncertainty is underscored by his June 2006, Dr. F.M.G. referral of the Veteran to Dr. K.M.M. regarding her rheumatic complaints.  Dr. K.M.M. noted the Veteran's low titer ANA and that her extensive laboratory testing was negative or normal.  He concluded, "With only a low titer ANA, I do not think it can be certain to say that this is an autoimmune disorder."  He suggested additional work-up.  As for Dr. E.T., she summarized Dr. F.M.G.'s findings and opinions without adding any findings based on laboratory or other work-up.  Although she noted flares since 2003 that were more severe than she would have expected for an undefined connective tissue disease, she did not provide specific manifestations of those flares, nor did she provide objective evidence to document these manifestations were related to an "undefined connective tissue disease."  Dr. C.K.K. stated that if the Veteran had undifferentiated connective tissue disease or an unspecified connective tissue disorder dating back to 1998, 2000, or 2003, other more specific manifestations of a definitive connective tissue disease, this should be evident by now, either through laboratory testing or other objective work-up such as radiologic imaging.  He could not find objective documentation to substantiate manifestations of pleurisy, pericarditis, myocarditis, neuropathy, lymphadenopathy, or abnormal laboratory tests except a low titer ANA of questionable significance.  Dr. C.K.K. stated, in summary, that a review of the available evidence does not support the opinions of Dr's F.M.G. or E.T. regarding the presence of a diagnosis of an unspecified (undefined) connective tissue disorder.  He stated that there is little documentation in the medical literature to support such a rheumatologic diagnosis that exists for over 10 years without evolution to a more defined condition.  

A VA examination report, dated in March 2012, shows that the examiner, a physician, indicated that the Veteran's claims file had been reviewed.  The examiner summarized the Veteran's medical history, and performed an examination.  She indicated that the Veteran was first diagnosed in 1998, with use of HCQ (hydroxycholorquine) and Sulfasalazine, a recurrence of symptoms in 2003, and chest pain that was different from previous pleurisy, and use of Mycophenalate (MMF) in 2005, with reported improvement of symptoms.  The examiner indicated that the Veteran had undifferentiated connective tissue disease, and stated that she was "not overly convinced" that the Veteran had a lupus-spectrum illness, nor was she convinced that her use of Mycophenolate is what led to an improvement of her symptoms.  She stated the Veteran's current chest pain was not pleuritic in nature, that there was no evidence of polyneuropathy on EMG, and that her low-titer ANA was of "uncertain significance."  Laboratory testing was noted to show "negative" Anti-Ro Antibody (ANA).  The examiner concluded:

I opine that there is clear documented evidence that rheumatologist who cared for her (Drs. G, P, H and others) between September 2003 and 2008 opined her "undefined connective tissue disorder" pre-existed active duty from Sept[ember]  2007 to Jan[uary] 2008 (it actually existed pre 2003 active military duty as the diagnosis was made in 1998) and that this period of active service (2007-2008) did not aggravate[d] her condition beyond the natural progression expected for this disorder.

The Board finds that service connection based on the third period of active duty is not warranted.  Connective tissue disease was "noted" upon entrance to service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3- 2003.  The evidence is insufficient to show that the Veteran's connective tissue disease underwent an increase in disability during service.  Service treatment reports and VA and non-VA medical reports show that the Veteran had been undergoing treatment for connective tissue disease since 1998.  Her medications included hydroxycholorquine and Sulfasalazine.  The Veteran was not treated for a flare-up of symptoms during this period of service.  In January 2008, the Veteran indicated that her overall health was better when compared to her last assessment, and in another report she indicated that her health had stayed the same or got better during her deployment.  She indicated having symptoms of numbness or tingling in hands or feet during her service, and currently.  She denied having symptoms that included fever, weakness, headaches, muscle aches, skin diseases or rashes.  She indicated that she had diarrhea during service, but not currently, and that her health was very good.  No referrals were indicated. 
In January 2008, one day after separation from service, the Veteran reported that she was "actually feeling good," and running 20 to 25 miles per week.  On a review of systems, she did not have any problems with symptoms that included fevers, chills, chest pain, belly pain, nausea, diarrhea, shortness of breath, visual symptoms, headache, or numbness of hands and feet.  She was noted to be "fairly good," and "feeling fine at this time, being able to run."  Her laboratory results were noted to be normal.  In particular, the March 2012 VA examiner's opinion shows that the examiner concluded that the Veteran's connective tissue disease was not aggravated beyond its natural progression.  This opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a rationalized explanation.  It is therefore considered highly probative evidence against the claim.  Madden; Nieves-Rodriguez; Prejean.  Given the foregoing, the Board finds that the Veteran's pre-existing connective tissue disease did not undergo an increase in disability during service.  As the disability underwent no increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Accordingly, service connection for a chronic immune disease is not warranted. 

D.  Conclusion

With regard to the Veteran's own contentions, she is shown to be a nurse with expertise in anesthesia.   However, the Veteran is not shown to have expertise with regard to immune system/connective tissue disease.  The medical evidence indicates that the claimed disability may involve a wide variety of symptoms, many of which are nonspecific, i.e., may be related to other disorders.  The Veteran is also shown to have a complex medical history that includes a craniotomy for a pineal gland tumor, shingles, and bronchitis, as well as treatment for a wide variety of symptoms that include headaches, herpes zoster, and psychiatric, vision, ear, and sinus symptoms.  Therefore, her testimony is insufficiently probative to warrant a grant of the claim.  See Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  

The Board has considered a number of articles submitted by the Veteran.  However, these articles are not competent medical evidence, as they are generic literature, discussing such things as the effect of vaccines and immunizations on Gulf War veterans, which do not discuss the facts reasonably approximating and relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service.)  In addition, they are not referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Therefore, this evidence is insufficiently probative to warrant a grant of the claim.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2003, July 2004, May 2006, and November 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112   (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notices were sent after the initial denial of the claim.  However, the RO's June 1998 decision was decided prior to the enactment of the VCAA.  In such cases, there is no error in not providing notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had already occurred.  Mayfield.  Rather, the appellant is to be given proper subsequent VA process, and the Board is to make findings on the completeness of the record or on other facts permitting the Court to make a conclusion of lack of prejudice from improper notice.  Id.  

The VCAA letters were provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the letters fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, after the November 2007 letter was sent, the case was readjudicated and most recently, in May 2012, a Supplemental Statement of the Case was provided to the appellant.  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  Given the foregoing, there is no basis to find that a remand for another examination or opinion is required.  See 38 C.F.R. § 3.159(d).  Thus, VA has properly assisted the Veteran in developing the claim. 

In March 2012, the Board remanded this claim.  The Board directed that the Veteran be contacted and requested to identify or produce any non-VA medical records which pertain to her claimed condition that have been generated since January 2008.  This was done, and a great deal of additional non-VA treatment records were subsequently obtained.  The Board further directed that the Veteran be afforded an examination and that an etiological opinion be obtained, and this was done in March 2012.  Finally, the Board directed that the Veteran's records from the Social Security Administration  (SSA) be obtained, and this has been done.  Given the foregoing, the Board finds that there has been substantial compliance with its March 2012 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


